IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              December 18, 2007
                               No. 07-60261
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

NIVARDO OSORIO-RUANO

                                          Petitioner

v.

MICHAEL B MUKASEY, ACTING U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A73 706 674


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Nivardo Osorio-Ruano, a native and citizen of Guatemala, has filed a
petition for review of a Board of Immigration Appeals (BIA) decision affirming
an Immigration Judge’s (IJ) denial of an untimely motion to reopen an in
absentia removal proceeding. Osorio argues that the BIA erred and that the IJ
erred by declining to exercise sua sponte authority to grant his out-of-time
motion to reopen. He contends that the circumstances in his case rise to the
level of exceptional circumstances justifying sua sponte reopening. He also

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60261

argues that this court should remand his case because he is prima facie eligible
for relief under the Nicaraguan Adjustment and Central American Relief Act.
      This court lacks jurisdiction to review the decision not to exercise its sua
sponte authority to reopen Osorio’s removal proceedings. See Enriquez-Alvarado
v. Ashcroft, 371 F.3d 246, 248-50 (5th Cir. 2004). While Osorio relies upon policy
considerations that he asserts warrant a remand for consideration of his
purported NACARA eligibility, he fails to explain why this court would have
authority to remand the case when this court does not have jurisdiction to
review the BIA’s actions. See 8 C.F.R. § 1003.43(a).
      For the foregoing reasons, this court lacks jurisdiction to consider this
appeal. The petition for review is therefore DENIED.




                                        2